 



Exhibit 10.25
AMENDMENT TO CREDIT AGREEMENT
     This AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
November ___, 2005, among METHODE ELECTRONICS, INC., a Delaware (the
“Borrower”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
and L/C Issuer.
          WHEREAS, the Borrower, the Lenders and Bank of America, N.A., as
Administration Agent and L/C Issuer are parties to that certain Credit
Agreement, dated as of December 19, 2002 (the “Credit Agreement”) (terms defined
in the Credit Agreement shall have the same respective meanings when used
herein);
          WHEREAS, the Borrower has requested that the Lenders agree to amend
the Credit Agreement so as to extend the Maturity Date to January 31, 2006, all
as more fully hereinafter set forth; and
          WHEREAS, the Lenders are willing to amend the Credit Agreement on the
terms and conditions contained herein;
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I
AMENDMENT
     Section 1.1 of the Credit Agreement is amended so that the definition of
“Maturity Date” shall read in its entirety as follows:
     “Maturity Date” means (a) January 31, 2006, or (b) such earlier date upon
which the Aggregate Commitments may be terminated in accordance with the terms
hereof.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     The Borrower hereby represents and warrants to the Administrative Agent and
the Lenders that:
     2.01. The representations and warranties of the Borrower set forth in
Article V of the Credit Agreement are true and correct as of the date hereof as
though made on the date hereof and as though applied to the Credit Agreement as
amended by this Amendment (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.01, the representations and warranties contained in Section 5.05(a)
and (b) of the Credit Agreement

 



--------------------------------------------------------------------------------



 



shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01 (a) and (b) of the Credit Agreement).
     2.02. No Default or Event of Default has occurred and is continuing.
ARTICLE III
GENERAL
     3.01. This Amendment shall become effective as of the date hereof, subject,
however, to the receipt by the Administrative Agent of counterparts of this
Amendment, executed by the Borrower, the other Loan Parties whose signatures are
provided for hereinbelow, and the Lenders.
     3.02. As amended or modified by this Amendment, the Loan Documents shall
remain in full force and effect. References to the Credit Agreement in any of
the Loan Documents shall be deemed to include a reference to the Credit
Agreement as amended or modified hereby, whether or not reference is made to
this Amendment. Section headings used in this Amendment are for convenience of
reference only, and shall not affect the construction of this Amendment.
     3.03. This Amendment may be executed in any number of counterparts (each of
which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument).
     3.04. The Borrower agrees to pay to or reimburse the Administrative Agent,
upon demand, for all costs and expenses incurred (including legal expenses) in
connection with the development, preparation, negotiation, execution and
delivery of this Amendment.
     3.05. All obligations of the Borrower and rights of the Administrative
Agent and the Lenders, that are expressed herein, shall be in addition to and
not in limitation to those provided by applicable law. This Amendment shall be a
contract made under and governed by the internal laws of the State of Illinois,
without giving effect to principles of conflicts of laws. Whenever possible,
each provision of this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law; but if any provision of this Amendment
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.
     3.06. The Borrower acknowledges and agrees that the execution and delivery
by the Administrative Agent and the Lenders of this Amendment shall not be
deemed to create a course of dealing or otherwise obligate the Lenders to
forbear or execute similar amendments under the same or similar circumstances in
the future.
     3.07. This Amendment shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

-2-



--------------------------------------------------------------------------------



 



     3.08. This Amendment, together with the Credit Agreement, contains the
entire and exclusive agreement of the parties hereto with reference to the
matters discussed herein and therein. This Amendment supercedes all prior drafts
and communications with respect hereto. This Amendment may not be amended except
in accordance with the provisions of Section 10.1 of the Credit Agreement.
[Signature Page Follows]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              METHODE ELECTRONICS,INC.
 
       
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President
 
            BANK OF AMERICA, N.A., as     Administrative Agent
 
       
 
  By:    
 
            Name:
 
            Title:
 
       
 
            BANK OF AMERICA, N.A., as a Lender, and L/C Issuer
 
       
 
  By:    
 
            Name:
 
            Title:
 
       

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the foregoing Amendment
and confirms that its Loan Documents remain in full force and effect and are
hereby reaffirmed.

              CONNECTIVITY TECHNOLOGIES, INC.
 
       
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President
 
            DUEL SYSTEMS, INC.  
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President
 
            FUTURE EQUITY, INC.
 
       
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President
 
            MAGNA-LASTIC DEVICES, INC.
 
       
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President
 
            METHODE DELAWARE HOLDINGS, INC.

 



--------------------------------------------------------------------------------



 



         
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President
 
            METHODE DEVELOPMENT COMPANY
 
       
 
  By:    
 
            Name: Robert J. Kuehnau     Title: Vice President
 
            METHODE MEXICO USA, INC.
 
       
 
  By:    
 
            Name: Douglas A. Koman     Title: Vice President

 